Case 1:20-cv-11871-MLW Document 61 Filed 07/27/21 Page 1of1

RETURN OF SERVICE

US District court of MA. 7/221

I hereby certify and return, that I this day summoned the within named:

Arthur Deych

To appear as within directed on the subpoena, by delivering the document(s) to:
Arthurs wife, and co resident of home, who stated she could accept documents, and would give

them to her husband, Arthur.

Service was made at: 4 Harbor View, Winthrop at 10:10 AM

The following was served:

An attested copy of the subpoena together with: $0.00 fees for attendance and

travel. ( no witness fee required),

Signed under the penalties of perjury

Oe

Jon Pollack

Server

 

Process Server & Disinterested Person
